Citation Nr: 0430538	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition 
manifested by lumps on the body, to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 until April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has cited many in-service stressors with regard 
to his PTSD claim.  One reported stressor involves a fellow 
unit member that was shot by sniper fire.  This reportedly 
occurred in July or August of 1968 at the Headquarters 
Company of the 5th Infantry in Quang Tri.  The veteran has 
indicated the individual shot was a member of his unit, the 
298th Signal.  Because the veteran is able to identify the 
location of the incident and provide a reasonably specific 
time frame for its occurrence, an attempt should be made to 
verify such event by official military records.  

Additionally, the veteran reported being shelled at a fuel 
depot in Dong Ha in July or August of 1968.  To the extent 
possible, an attempt should be made to verify this event as 
well.

With respect to the veteran's skin claim, there appears to be 
outstanding medical evidence.  At his September 2004 video 
conference hearing, the veteran stated that he had received 
treatment for that condition at Hillcrest Hospital between 
1987 and 1989.  (Transcript (Tr.), at page 15.)   He also 
indicated that he was treated by private practitioners in 
Parrisburg, Pennsylvania.  (Tr., at pages 14-15.)   He stated 
that he would provide VA with the names of his doctors if he 
could remember them.  Although he has not yet supplied such 
information, he should be afforded a final opportunity to do 
so.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. Contact the veteran and ask him to 
provide the names and addresses of all 
caregivers who have treated him for a 
skin condition since service, to include 
in Parrisburg, Pennsylvania.  An attempt 
should be made to obtain the reports of 
treatment of the veteran from all 
identified providers, not previously of 
record, to include from Hillcrest 
Hospital pertaining to treatment from 
1987 to 1989.  Any negative search should 
be noted in the claims file.  Further, in 
the event of a negative search, the 
veteran should be so informed and should 
be apprised of what further efforts, if 
any, VA will make in the development of 
his claim.

2.  With respect to the two stressors 
identified above, a summary of the 
veteran's statements should be prepared 
for submission to the Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Springfield, Virginia 22150- 3197.  
Along with such summary, a copy of the 
veteran's DD 214, and all relevant 
service information should be sent, and 
CURR should be requested to attempt to 
verify the veteran's reported stressful 
events.

Specifically, CURR should be requested to 
verify that a member of the 298th Signal 
was wounded by sniper fire while on base 
at the Headquarters Company of the 5th 
Infantry in Quang Tri, between July 1968 
and August 1968, and that the veteran was 
in a unit that was in proximity to a fuel 
depot in Dong Ha that was shelled in July 
or August of 1968.  

3.  If any stressor event is verified, 
the claims file should be sent to the VA 
examiner who evaluated the veteran in 
December 2002. He should be asked to 
state whether, based on the corroboration 
of an in-service stressful event, he now 
believes that the veteran has a diagnosis 
of PTSD that conforms to the American 
Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (1994) based on a military 
stressor.  If so, the examiner should 
identify the verified stressor which 
serves as the basis for the PTSD 
diagnosis.  If the December 2002 examiner 
is not available to fulfill this request, 
then another similarly qualified examiner 
may review the claims file and respond in 
his place.  In either case, if another 
psychiatric examination is deemed 
necessary to answer this inquiry, then 
one should be scheduled and all necessary 
tests should be performed.  The claims 
file should be reviewed in conjunction 
with such an examination.

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




